Ei; Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
*162Prudencio Caraballo y Andrés Vázquez estaban repa-rando un muelle. Cuando Vázquez pasaba bajo el muelle en una balsa una ráfaga de viento le arrastró a cierta distancia del mismo. Hizo señales de auxilio y Caraballo fué en su ayuda en un bote de vela. Caraballo recogió a Vázquez de la balsa y trató de regresar en el bote. Sin embargo, el viento aumentó su intensidad y ninguno de ellos fué vuelto a ver con vida. El cadáver de Vázquez fué bailado dos días más tarde. El de Caraballo jamás.
Teodora Caraballo, hermana y madre de crianza de Caraballo, solicitó compensación bajo la Ley de Indemnizaciones a Obreros. El Director del Pondo del Estado declaró sin lugar su petición por falta de prueba de que ella dependía de Caraballo para su sostenimiento e igualmente por falta.de prueba suficiente respecto a la muerte de Caraballo. La Comisión Industrial, al apelarse la decisión del Director del Pondo del Estado, resolvió que en armonía con las disposiciones del artículo 56 del Código Civil no incumbía a la comisión, sino a la corte de distrito, determinar la cuestión de la muerte. En vista de la conclusión a que así se llegó, la comisión no creyó necesario resolver, ni resolvió, la cuestión relativa a la supuesta dependencia de Caraballo para su sostenimiento. El artículo 56 del Código Civil lee así:
“Pasados quince años desde el día en que fuere concedida la posesión provisional de los bienes del ausente, o desde el día en que el marido o la mujer se hubiese hecho cargo de la administración de los bienes del cónyuge ausente con arreglo a lo anteriormente dis-puesto, o pasados noventa años desde el nacimiento del ausente, la corte de distrito, a instancia de parte interesada, declarará la pre-sunción de muerte.”
La peticionaria ahora acufie en solicitud de un auto de revisión. Empero este tribunal ha résuelto que no revisará ■la, decisión de la Comisión Industrial" á 'menos que ésta haya tenido la oportunidad de reconsiderar sus resoluciones y de corregir cualquier error de derecho. En su consecuencia, no *163libraremos el auto por abora. Véase Amenguar v. Comisión Industrial, 49 D.P.R. 10.
No obstante, podemos indicar que la Comisión Industrial es un cuerpo cua,si-judicial con plena facultad para resolver todas las cuestiones de derecho y de becbo que sean llevadas ante ella debidamente. El artículo 56 del Código Civil debe ser interpretado a la luz de su contexto. Este no es un caso de mera ausencia. Es un caso de evidencia circunstancial y la desaparición de Caraballo debe ser considerada a la luz de •todas las circunstancias que rodean el caso, las que junto a su desaparición, tienden persuasivamente a la conclusión de que él bailó su muerte el día en que desapareció. Véanse Lesser v. New York Life Insurance Co., 200 P. 22 y Matter of Miller, 67 Mise. 660.

Bebe declararse sin lugar la petición.